                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

                                  :
JACQUELINE L.                     :
STREICH,                          :
                                  :
     plaintiff,                   :
                                  :
v.                                :   CASE NO. 3:18-cv-01977(RAR)
                                  :
NANCY A. BERRYHILL,1              :
COMMISSIONER OF                   :
SOCIAL SECURITY,                  :
                                  :
     defendant.                   :



                       RULING ON PENDING MOTIONS

      Jaqueline L. Streich (“plaintiff”) appeals the final

decision of the Commissioner of Social Security (“the

Commissioner”) pursuant to 42 U.S.C. § 405(g).     The Commissioner

denied plaintiff’s application for Social Security Disability

Benefits in a decision dated October 1, 2018.      Plaintiff timely

appealed to this Court.    Currently pending are plaintiff’s

motion for an order reversing and remanding her case for a

hearing (Dkt. #10-2) and defendant’s motion to affirm the

decision of the Commissioner.    (Dkt. #11–1.)




1
 Andrew Saul is the new Commissioner of Social Security and has
been added as a party automatically.
    For the reasons that follow, the plaintiff’s motion to

reverse, or in the alternative, remand is DENIED and the

Commissioner’s motion to affirm is GRANTED.

                              STANDARD

    “A district court reviewing a final . . . decision [of the

Commissioner of Social Security] pursuant to section 205(g) of

the Social Security Act, 42 U.S.C § 405(g), is performing an

appellate function.”    Zambrana v. Califano, 651 F.2d 842, 844

(2d Cir. 1981).   “The findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence,

[are] conclusive . . . .”   42 U.S.C. § 405(g).   Accordingly, the

court may not make a de novo determination of whether a

plaintiff is disabled in reviewing a denial of disability

benefits.   Id.; Wagner v. Sec’y of Health and Human Servs., 906

F.2d 856, 860 (2d Cir. 1990).   Rather, the court’s function is

to ascertain whether the Commissioner applied the correct legal

principles in reaching her conclusion, and whether the decision

is supported by substantial evidence.    Johnson v. Bowen, 817

F.2d 983, 985 (2d Cir. 1987).

    Therefore, absent legal error, this court may not set aside

the decision of the Commissioner if it is supported by

substantial evidence.   Berry v. Schweiker, 675 F.2d 464, 467 (2d

Cir. 1982).   Further, if the Commissioner’s decision is

supported by substantial evidence, that decision will be


                                 2
sustained, even where there may also be substantial evidence to

support the plaintiff’s contrary position.   Schauer v.

Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).

     The Second Circuit has defined substantial evidence as

“‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’”   Williams on Behalf of

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)).   Substantial

evidence must be “more than a scintilla or touch of proof here

and there in the record.”   Williams, 859 F.2d at 258.

     The Social Security Act (“SSA”) provides that benefits are

payable to individuals who have a disability.   42 U.S.C. §

423(a)(1).   “The term ‘disability’ means . . . [an] inability to

engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment. . . .”      42

U.S.C. § 423(d)(1).   In order to determine whether a claimant is

disabled within the meaning of the SSA, the ALJ must follow a

five-step evaluation process as promulgated by the Commissioner.2


2 The five steps are as follows: (1) the Commissioner considers
whether the claimant is currently engaged in substantial gainful
activity; (2) if not, the Commissioner considers whether the
claimant has a “severe impairment” which limits his or her
mental or physical ability to do basic work activities; (3) if
the claimant has a “severe impairment,” the Commissioner must
ask whether, based solely on the medical evidence, the claimant
has an impairment listed in Appendix 1 of the regulations. If
the claimant has one of these enumerated impairments, the
Commissioner will automatically consider him or her disabled,

                                 3
     In order to be considered disabled, an individual’s

impairment must be “of such severity that he is not only unable

to do his previous work but cannot . . . engage in any other

kind of substantial gainful work which exists in the national

economy.”   42 U.S.C. § 423(d)(2)(A).         “[W]ork which exists in

the national economy means work which exists in significant

numbers either in the region where such individual lives or in

several regions of the country.”       Id.3

                        PROCEDURAL HISTORY

     Plaintiff initially filed for disability insurance benefits

under Title II on November 10, 2015.          (R. 183.)4   Plaintiff

alleged a disability onset date of July 26, 2012.           (R. 183.)   At

the time of application, plaintiff alleged that she suffered



without considering vocational factors such as age, education,
and work experience; (4) if the impairment is not “listed” in
the regulations, the Commissioner then asks whether, despite the
claimant’s severe impairment, he or she has the residual
functional capacity to perform his or her past work; and (5) if
the claimant is unable to perform his or her past work, the
Commissioner then determines whether there is other work which
the claimant could perform. The Commissioner bears the burden
of proof on this last step, while the claimant has the burden on
the first four steps. 20 C.F.R. § 416.920(a)(4)(i)-(v).

3The determination of whether such work exists in the national
economy is made without regard to: 1) “whether such work exists
in the immediate area in which [the claimant] lives;” 2)
“whether a specific job vacancy exists for [the claimant];” or
3) “whether [the claimant] would be hired if he applied for
work.” Id.

4 The Court cites pages within the administrative record as “R.
___.”

                                   4
from chronic back pain, chronic hip pain, anxiety, depression,

and the inability to sit or stand for long periods of time.      (R.

110.)   The initial application was denied on January 27, 2016,

and again on May 3, 2016, upon reconsideration.     (R. 110–113,

116–118.)   Plaintiff then filed for an administrative hearing

which was held by ALJ Louis Bonsangue (hereinafter the “ALJ”) on

September 22, 2017.   (R. 39-80.)    The ALJ issued an unfavorable

decision on October 27, 2017.    (R. 10-21.)   On December 19,

2017, plaintiff sought a review by the Appeals Council, which

was denied on October 1, 2018.   (R. 1-6.)     Plaintiff then filed

this action seeking judicial review.     (Dkt. #10-2.)

                            DISCUSSION

    Plaintiff asserts that she is entitled to remand because

the ALJ was not properly appointed; the ALJ’s determinations at

step two and five are not supported by substantial evidence; the

ALJ violated the treating physician rule; and the ALJ failed to

develop the record.   (Pl. Br. 1, 6, 9, 23.)    Based on the

following, the Court finds that the plaintiff’s appointment

challenge is untimely, the ALJ’s opinion is supported by

substantial evidence, and the ALJ did not fail to develop the

record or violate the treating physician rule.     The Court

therefore affirms.




                                 5
  I.      Plaintiff’s Challenge to The ALJ’s Appointment is
          Untimely

       Plaintiff asserts that because the ALJ was not properly

appointed when he decided the case, plaintiff is entitled to a

new hearing.    The Court disagrees.

       The Supreme Court recently provided that the Securities and

Exchange Commission ALJs are “‘[o]fficers of the United States,’

subject to the Appointment Clause.”    Lucia v. S.E.C., 138 S.Ct.

2044, 2055 (2018).    United States District Courts have since

applied Lucia to Social Security Administration ALJs and have

required their appointment to conform with the Appointments

Clause of the United States Constitution.    See Williams v.

Berryhill, No. 17-CV-1660 (JMA), 2019 WL 1271647, at *6

(E.D.N.Y. Mar. 19, 2019); Bonilla-Bukhari v. Berryhill, 357

F.Supp.3d 341, 349–350 (S.D.N.Y. 2019).

       “‘[O]ne who makes a timely challenge to the constitutional

validity of the appointment of an officer who adjudicates his

case’ is entitled to relief.”    Lucia, 138 S.Ct. at 2055 (quoting

Ryder v. United States, 515 U.S. 177, 182–183 (1995))(emphasis

added).    Accordingly, “Social Security claimants are entitled to

a Lucia rehearing, only if they raised their Appointments Clause

arguments during their agency hearing or appeal.”    Johnson v.

Berryhill, No. 3:17-cv-1651(VAB), 2019 WL 1430242, at *14 (D.




                                  6
Conn. Mar. 29, 2019); see also Williams, 2019 WL 1271647, at *6;

Bonilla-Bukhari, 357 F.Supp.3d at 349–350.

       The ALJ presided over plaintiff’s hearing on September 22,

2017 and issued a decision on October 27, 2017.     (R. 40–80; 7–

25.)    The ALJ was not appointed until eight months after

deciding plaintiff’s claim.   (Pl. Br. 7.)    Plaintiff asserts

that she is entitled to a new hearing because the ALJ was not

properly appointed and therefore lacked the authority to hear

and decide her claim.   (Pl. Br. 6.)   Plaintiff failed to raise

this issue during the administrative proceeding, thereby

rendering her challenge untimely.     See Johnson, 2019 WL 1430242,

at *14; Bonilla-Bukhari, 357 F.Supp.3d at 349; Allen v.

Berryhill, No. 17-CV-03414-HSG, 2019 WL 1438845, at *13 (N.D.

Cal. Mar. 31, 2019); Lee v. Berryhill, No. 2:18CV214, 2019 WL

1299366, at *1 (E.D. Va. Mar. 21, 2019); Catherine V. v.

Berryhill, No. CV 17-3257 (DWF/LIB), 2019 WL 568349, at *2 (D.

Minn. Feb. 12, 2019).    Therefore, her argument is rejected.

  II. The ALJ’s RFC and Step Five Determinations are
      Supported by Substantial evidence

       a. The ALJ’s evaluation of plaintiff’s complaints of pain
       at step two were supported by substantial evidence.

       Plaintiff argues that the ALJ’s RFC determination is not

supported by substantial evidence.     Plaintiff asserts that the

ALJ improperly discounted her assertions of pain.     The Court

disagrees.


                                  7
    When an individual’s impairment does not meet or equal a

listed impairment, the ALJ will “make a finding [of the

individual’s] residual functional capacity based on all the

relevant medical and other evidence in [the] case record.”        20

C.F.R. § 404.1520(e).   An individual’s RFC is the most an

individual can still do despite his or her limitations.      20

C.F.R. § 404.1545(a)(1).   Plaintiff has the burden of

establishing a diminished RFC.   See Butts v. Barnhart, 388 F.3d

377, 383 (2d Cir. 2004).

    “The regulations provide a two-step process for evaluating

a claimant’s assertions of pain and other limitations.    At the

first step, the ALJ must decide whether the claimant suffers

from a medically determinable impairment that could reasonably

be expected to produce the symptoms alleged.”   Genier v. Astrue,

606 F.3d 46, 49 (2d Cir. 2011)(citing 20 C.F.R. § 404.1529(b)).

“If the claimant does suffer from such an impairment, at the

second step, the ALJ must consider ‘the extent to which [the

claimant's] symptoms can reasonably be accepted as consistent

with the objective medical evidence and other evidence’ of

record.”   Genier, 606 F.3d at 49 (alterations in original)

(quoting 20 C.F.R. § 404.1529(b)).

    “In determining whether [an individual is] disabled, [the

ALJ will] consider all [of an individual’s] symptoms, including

pain, and the extent to which [his or her] symptoms can


                                 8
reasonably be accepted as consistent with the objective medical

evidence and other evidence.”   20 C.F.R. § 404.1529(c).   While

statements of pain are insufficient, an ALJ may not reject

statements of intensity and persistence of pain or other

symptoms affecting an individual’s ability to work because of a

lack of substantiating medical evidence.    Id. at §

404.1529(c)(2).

    First, the ALJ properly determined that plaintiff suffered

from four medically determinable impairments which could have

been expected to produce her symptom: degenerative disc disease

of the lumbar spine, status post lumbar decompression, fusion

surgery with sacroiliac joint pain, and obesity.    (R. 12, 15.)

The ALJ further found that plaintiff’s impairments more than

minimally interfered with her ability to perform basic work

activities and therefore were severe.   (R. 12.)

    At step two, the ALJ determined that plaintiff’s

declarations of pain were inconsistent with the objective

medical evidence and other evidence.    Plaintiff asserts that the

support the ALJ provided for his determination was insufficient

to rise to the level of substantial evidence.    (Pl. Br. 23.)

    “As a fact-finder, the ALJ has the discretion to evaluate

the credibility of a claimant and to arrive at an independent

judgment, in light of medical findings and other evidence.”

Pietrunti v. Dir., Office of Workers' Comp. Programs, 119 F.3d


                                 9
1035, 1042 (2d Cir. 1997).       “‘Under the substantial evidence

standard of review, it is not enough for Plaintiff to merely

disagree with the ALJ's weighing of the evidence . . . Plaintiff

must show that no reasonable factfinder could have reached the

ALJ's conclusions based on the evidence in record.’”       Lillis v.

Colvin, No. 3:16-cv-269(WIG), 2017 WL 784949, at *5 (D. Conn.

Mar. 1, 2017) (quoting Hanson v. Comm'r of Soc. Sec., No. 315-

CV-0150GTS(WBC), 2016 WL 3960486, at *12 (N.D.N.Y. June 29,

2016), report and recommendation adopted sub nom. Hanson v.

Colvin, No. 315-CV-150GTS(WBC), 2016 WL 3951150 (N.D.N.Y. July

20, 2016)).

    The ALJ’s determination was supported by substantial

evidence.   Plaintiff asserts that she is unable to participate

in any substantially gainful activity due to pain.      (R. 53.)

Plaintiff stated that her pain averaged a nine or ten out of ten

and that she is unable to sit or stand for greater than ten

minutes or complete simple household chores such as cooking and

cleaning.     (R. 48, 64, 67.)   Dr. Waitze opined that plaintiff

could frequently lift up to ten pounds, but never more than

eleven to twenty pounds; could sit for up to thirty minutes;

stand or walk for up to fifteen minutes; occasionally reach with

her left and right arms; never push, pull, operate foot pedals,

bend, stoop, climb ladders or scaffolds, kneel, crouch, or

crawl.   (R. 463–66.)


                                    10
    However, as the ALJ noted, Doctors Fong-Brenton and Rittner

opined that plaintiff could occasionally lift or carry twenty

pounds; frequently lift or carry ten pounds; sit, stand, or walk

for a total of six hours in an eight hour work day; had

unlimited ability to push or pull by operation of her hands or

feet; could occasionally climb ramps or stairs, stoop, kneel,

crouch, and crawl; and could never climb ladders, ropes, or

scaffolds.    (R. 91–92, 104–05.)

    The ALJ noted that, in 2012, plaintiff reported that she

hurt her back and was experiencing pain and that an MRI of her

lumbar spine revealed a minimal diffuse disc bulge at L4-L5.

(R. 270.)    Upon examination, plaintiff demonstrated pain at the

end range of extension, positive SI joint compression, full

strength, intact sensation, intact reflexes, negative straight

leg raises, and non-antalgic gait.       (R. 271.)   Plaintiff was

treated with Vicodin and bilateral steroid injections and

achieved 60 to 80 percent relief.        (R. 277, 278.)   While

plaintiff reported treatment to be unsuccessful at times, (R.

276, 282), plaintiff also reported continued or stable

improvement in her pain during 2012.       (R. 279, 280, 281.)

    In 2013, plaintiff continued injections and physical

therapy.    (R. 284.)   Plaintiff continued to report an

improvement in her symptoms with treatment.       (R. 286.)   In 2014,

plaintiff reported that her pain was persisting without


                                    11
improvement.   (R. 307, 342–347.)      After plaintiff’s lumbar

fusion, however, she was reported to be doing very well and her

lumbar construct showed great integrity.       (R. 348, 349, 350.)

Plaintiff even began walking and exercising at home.         (R. 350.)

In 2015, plaintiff was continually assessed to have no

musculoskeletal weakness, pain, or joint stiffness.       (R. 330,

334, 338.)   While plaintiff did report pain in her midback,

examination demonstrated no neurological changes and negative

straight leg raises bilaterally. (R. 352, 354, 356, 358.)

    In 2016, plaintiff was reevaluated for back pain.          Although

plaintiff experienced pain upon flexion and rotation, Dr.

Darling noted that plaintiff had no neurological changes and

demonstrated no acute distress when at rest.       (R. 458.)    Similar

reports were also documented in 2017.       (R. 482, 484.)

    Plaintiff reported that she prepares small meals for

herself and goes outside daily.     (R. 224–25.)     Plaintiff also

stated that she can drive a car, although Dr. Waitze stated that

she could never use foot pedals.       (R. 225.)   Plaintiff can also

conduct minor grocery shopping in stores and online.         (R. 226.)

    While plaintiff asserts that the ALJ’s findings at step two

are unsupported, plaintiff does not highlight any evidence in

the record demonstrating that her pain was severe.       Plaintiff

does not refute or object to any of the evidence that the ALJ

cited in support of his determination, but merely cites to


                                  12
caselaw mostly outside of the Second Circuit with almost no

analysis of the present facts.   (Pl. Br. 23–24.)   “‘Under the

substantial evidence standard of review, it is not enough for

Plaintiff to merely disagree with the ALJ's weighing of the

evidence . . . Plaintiff must show that no reasonable factfinder

could have reached the ALJ's conclusions based on the evidence

in record.’”   Lillis v. Colvin, No. 3:16-cv-269(WIG), 2017 WL

784949, at *5 (D. Conn. Mar. 1, 2017) (quoting Hanson v. Comm'r

of Soc. Sec., No. 315-CV-0150GTS(WBC), 2016 WL 3960486, at *12

(N.D.N.Y. June 29, 2016), report and recommendation adopted sub

nom. Hanson v. Colvin, No. 315-CV-150GTS(WBC), 2016 WL 3951150

(N.D.N.Y. July 20, 2016)).   Plaintiff has failed to do so.

    Plaintiff has not shown that the relevant evidence

precludes a reasonable mind from finding that her pain does not

prevent her from participating in any substantially gainful

activity.   Plaintiff has thus failed to demonstrate that the

ALJ’s determination is unsupported by substantial evidence.

Williams on Behalf of Williams v. Bowen, 859 F.2d 255, 258 (2d

Cir. 1988).

    b. The ALJ’s determination that a substantial numbers of
    jobs were available in the national economy which plaintiff
    could perform was supported by substantial evidence.

    Plaintiff asserts that the ALJ’s step five determination is

not supported by substantial evidence because the vocational

expert, Richard Hall, did not provide adequate support for his


                                 13
evaluation of the number of jobs available in the national

economy and the availability of a sit/stand option.    (Pl. Br. 1–

6.)   Plaintiff asserts that Mr. Hall’s reference to the

Dictionary of Occupational Titles (hereinafter “DOT”) was

insufficient because the DOT is outdated and therefore obsolete.

(Pl. Br. 1.)   The Court disagrees.

      At Step Five, the ALJ must determine whether a significant

number of jobs exist in the national economy which the plaintiff

can perform.   See 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).     “An ALJ may make this determination either by

applying the Medical Vocational Guidelines or by adducing

testimony of a vocational expert.”     McIntyre v. Colvin, 758 F.3d

146, 151 (2d Cir. 2014).    “An ALJ may rely on a vocational

expert's testimony regarding a hypothetical as long as ‘there is

substantial record evidence to support the assumption[s] upon

which the vocational expert based his opinion,’ . . . and

accurately reflect the limitations and capabilities of the

claimant involved.”    Id. (internal citations omitted)

(alterations in original) (quoting Dumas v. Schweiker, 712 F.2d

1545, 1553-54 (2d Cir. 1983)) (citing Aubeuf v. Schweiker, 649

F.2d 107, 114 (2d Cir. 1981)).

      A vocational expert’s failure to provide scientific data

supporting his or her conclusion as to the number of jobs

available in the national economy may still be supported by


                                  14
substantial evidence.    Biestek v. Berryhill, 139 S. Ct. 1148,

1157 (2019).   “The inquiry, as is usually true in determining

the substantiality of evidence, is case-by-case.    It takes into

account all features of the vocational expert’s testimony, as

well as the rest of the administrative record.”    Id.   While the

refusal to present scientific data may or may not affect the

credibility of the expert’s testimony, the analysis “defers to

the presiding ALJ, who has seen the hearing up close.”       Id.

       The vocational expert’s credentials, history of testimony,

her ability to answer the ALJ and attorney’s questions, and the

alleged basis for her testimony are all relevant in providing

substantial evidence for her opinion.     See id. at 1155.

       The Second Circuit Court of Appeals has held that “a

vocational expert is not required to identify with specificity

the figures or sources supporting his conclusion, at least where

he identified the sources generally.”     McIntyre, 758 F.3d at

152.   “[T]he ALJ [may] reasonably credit[] [a vocational

expert’s] testimony, which was given on the basis of the

expert's professional experience and clinical judgment, and

which was not undermined by any evidence in the record.”       Id.

       At the September 22, 2017 hearing, the ALJ posed a

hypothetical to the vocational expert, Richard Hall, identical

to his RFC determination.   (R. 75–76.)   Mr. Hall testified that

a hypothetical person with such limitations would be able to


                                 15
work as a quotation clerk, national number of 110,000, document

preparer, national number of 120,000, and addresser, national

number of 115,000.    (R. 75.)    Mr. Hall also testified that these

jobs would allow for a sit/stand option.      (R. 76.)   Mr. Hall

confirmed his testimony was consistent with the DOT.      (R. 76.)

    First, plaintiff asserts that Mr. Hall’s testimony is not

based on substantial evidence because Mr. Hall failed to cite

the evidence supporting his determination regarding the number

of the named jobs available in the national economy.       Plaintiff

is incorrect.

    In Crespo, the vocational expert identified available jobs

based on a hypothetical person’s limitations and the number of

these available jobs in the national economy.       Crespo v. Comm'r

of Soc. Sec., No. 3:18-CV-00435 (JAM), 2019 WL 4686763, at *8

(D. Conn. Sept. 25, 2019).       The ALJ relied on the vocational

expert’s testimony despite his failure to identify the source of

the number of jobs.    Id.   The plaintiff’s counsel examined the

vocational expert and did not challenge the qualifications of

the expert or ask about the number of jobs available.       Id.     The

court determined that “the vocational expert’s failure to

identify the sources of her job-numbers data does not dispel the

existence of substantial evidence for the ALJ’s conclusion that

Crespo could perform a substantial number of jobs that existed

in the national economy.”    Id. at *9.


                                    16
    The facts presented here are similar to those in Crespo.

The ALJ relied on Mr. Hall’s testimony despite his failure to

provide a source for his testimony.       (R. 20.)   Plaintiff’s

counsel did not object to Mr. Hall’s qualifications or to the

number of jobs while at the hearing.       See (R. 71, 77–78.)     As in

Crespo, Mr. Hall’s failure to provide a source for the number of

jobs in the economy does not “dispel the existence of

substantial evidence.”      Crespo, 2019 WL 4686763, at *9.

    Next, plaintiff takes issue with Mr. Hall’s summary of the

DOT’s description of telephone clerk.       Mr. Hall testified that,

    [b]asically, these individuals use the telephone to call
    various businesses and companies to, as the title suggests,
    gain quotes for a project for a business to use in doing an
    estimate and then they compile that information for the
    employer.

(R. 76.)    The DOT description states,

    [a]nswers telephone calls from customers requesting current
    stock quotations and provides information posted on
    electronic quote board. Relays calls to REGISTERED
    REPRESENTATIVE (financial) 250.257-018 as requested by
    customer. May call customers to inform them of stock
    quotations.

DOT, 237.367-046 Telephone Quotation Clerk.

    Plaintiff asserts that the accurate DOT description

demonstrates that the job of telephone quotation clerk is

obsolete.    (Pl. Br. 4.)   Plaintiff fails to provide any evidence

that the position of telephone quotation clerk does not exist in

significant numbers in the national economy.         Plaintiff merely




                                   17
speculates that this job is now nonexistent due to the use of

computers.   Contrary to plaintiff’s assertion, the ALJ is

specifically directed to take administrative notice of the

reliable job information from the DOT.      20 C.F.R. § 416.966(d).

Further, as already stated, Mr. Hall’s testimony as to the

number of jobs in the national economy, in addition to his

credentials and experience, provide substantial evidence to

support the ALJ’s finding that a significant number of telephone

quotation clerk jobs exist in the national economy.     Therefore,

the Court rejects plaintiff’s unsupported assertion.5

     Finally, plaintiff challenges Mr. Hall’s assessment that

plaintiff would be capable of performing the occupation of

“addresser” with a sit/stand option.      Plaintiff asserts that the

sit/stand option would impede her ability to remain on task with

the pace of production.    (Pl. Br. 5.)    As the court determined

in McIntyre, the ALJ’s determination as to the availability of a

sit/stand option is supported by substantial evidence where the

ALJ relied on the testimony of the vocational expert in making

such a determination.     McIntyre v. Colvin, No. 3:12-CV-0318 GTS,

2013 WL 2237828, at *6 (N.D.N.Y. May 21, 2013), aff'd, 758 F.3d

146 (2d Cir. 2014).




5 For similar reasons, the Court rejects plaintiff’s similar
argument that the position of “addresser” does not exist in
significant numbers in the national economy. (Pl. Br. 5.)

                                  18
    Like McIntyre, the ALJ based his determination that none of

the listed occupations would be removed by a sit/stand option on

the vocational expert’s testimony.    Therefore, his determination

is supported by substantial evidence.

    Plaintiff has not shown that the relevant evidence

precludes a reasonable mind from finding that plaintiff could

perform a substantial number of jobs that exist in the national

economy.   Plaintiff has thus failed to demonstrate that the

ALJ’s determination is unsupported by substantial evidence.

Williams on Behalf of Williams v. Bowen, 859 F.2d 255, 258 (2d

Cir. 1988).

  III. The ALJ Did Not Violate the Treating Physician Rule

    Plaintiff asserts that the ALJ violated the treating

physician rule by failing to afford Dr. Waitze’s opinion

controlling weight.   (Pl. Br. 11.)   The Court disagrees.

    The medical opinions of treating physicians are generally

given more weight than other evidence.    The treating physician

rule stipulates that “the opinion of a [plaintiff’s] treating

physician as to the nature and severity of the impairment is

given ‘controlling weight’ as long as it ‘is well-supported by

medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial

evidence in [the] case record.’”     Burgess v. Astrue, 537 F.3d

117, 128 (2d Cir. 2008) (quoting 20 C.F.R. § 404.1527(d)(2));


                                19
see also Mariani v. Colvin, 567 F. App’x 8, 10 (2d Cir. 2014)

(“A treating physician’s opinion need not be given controlling

weight where it is not well-supported or is not consistent with

the opinions of other medical experts” where those other

opinions amount to “substantial evidence to undermine the

opinion of the treating physician”).

    “The regulations further provide that even if controlling

weight is not given to the opinions of the treating physician,

the ALJ may still assign some weight to those views, and must

specifically explain the weight that is actually given to the

opinion.”   Schrack v. Astrue, 608 F. Supp. 2d 297, 301 (D. Conn.

2009) (citing Schupp v. Barnhart, No. Civ. 3:02-CV-103(WWE),

2004 WL 1660579, at *9 (D. Conn. Mar. 12, 2004)).   It is “within

the province of the ALJ to credit portions of a treating

physician’s report while declining to accept other portions of

the same report, where the record contain[s] conflicting

opinions on the same medical condition.”   Pavia v. Colvin, No.

6:14-cv-06379 (MAT), 2015 WL 4644537, at *4 (W.D.N.Y. Aug. 4,

2015) (citing Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir.

2002)).

    In determining the amount of weight to give to a medical

opinion, the ALJ considers the examining relationship, the

treatment relationship, the length of treatment, the nature and

extent of treatment, evidence in support of the medical opinion,


                                20
consistency with the record, specialty in the medical field, and

any other relevant factors.    20 C.F.R. § 404.1527.   It is

generally appropriate to “give more weight to the opinion of a

specialist about medical issues related to his or her area of

specialty than to the opinion of a source who is not a

specialist.”   20 C.F.R. § 416.927(c)(5).

    After considering these factors, “the ALJ must

‘comprehensively set forth [his] reasons for the weight assigned

to a treating physician’s opinion.’”     Greek v. Colvin, 802 F.3d

370, 375 (2d Cir. 2015) (citing Burgess, 537 F.3d at 129)

(alteration in original).     The ALJ may not simply substitute his

own judgment for that of the treating physician, and failure to

provide good reasons for the weight given to a treating

physician’s opinion is grounds for remand.     Id.

    “SSA regulations provide a very specific process for

evaluating a treating physician's opinion” and failure to

“explicitly consider” any of the named factors is grounds for

rejecting the ALJ’s decision.     Greek, 802 F.3d 370, 376 (2d Cir.

2015) (emphasis added).     However, an ALJ is not required to

explicitly cite to the treating physician rule or its factors.

Crowell v. Comm'r of SSA, 705 Fed. Appx. 34, 35 (2d Cir. 2017).

It is sufficient that the ALJ substantively reference the rule

and provide good reason for not assigning a plaintiff’s treating

physician controlling weight.     Id.


                                  21
       Dr. Waitze treated plaintiff during the relevant period and

therefore is a treating physician entitled to controlling weight

unless his opinion is not supported by controlling evidence.

The ALJ referenced the treating physician rule in substance,

rather than explicitly.    (R. 18.)   The ALJ noted the treating

relationship, the length and nature of the relationship, and

evidence both supporting and refuting Dr. Waitze’s opinion.     (R.

18.)    However, the ALJ determined that Dr. Waitze’s opinion is

generally “overly restrictive” and not supported by substantial

evidence in the record.    (R. 18.)   Therefore, the ALJ afforded

Dr. Waitze’s opinion partial weight.    (R. 18.)

       Dr. Waitze opined that plaintiff could frequently lift up

to ten pounds, but never more than eleven to twenty pounds;

could sit for up to thirty minutes, and stand or walk for up to

fifteen minutes; occasionally reach with her left and right

arms; and never push, pull, operate foot pedals, bend, stoop,

climb ladders or scaffolds, kneel, crouch, or crawl.     (R. 463–

66.)

       However, the ALJ noted that plaintiff only personally saw

Dr. Waitze a handful of times and plaintiff’s medical records

did not support such extreme limitations.    (R. 18.)   The record

establishes that plaintiff can stand erect, has good strength,

ambulates with a steady gait, can stand on her heals and toes,

and perform a tandem gait, despite plaintiff’s positive straight


                                 22
leg raises and tenderness to the lumbar paraspinal muscle.       (R.

18, 457, 459.)   While plaintiff asserts that this evidence is

irrelevant to whether she is in pain, that is not the issue

before the Court.     The issue is whether this evidence undermines

the limitations imposed by Dr. Waitze.      See Mariani v. Colvin,

567 F. App’x 8, 10 (2d Cir. 2014).

    The ALJ noted that Dr. Waitze’s assessment that plaintiff

could never use foot pedals was contradicted by her testimony

that she can drive.     (R. 18, 47.)   Plaintiff asserts that Dr.

Waitze’s testimony is not inconsistent because the use of the

word “never” really meant any use under 1/3 of the time.     (Pl.

Br. 16.)   Plaintiff is incorrect.     The “occasionally” option

states, “up to 1/3” and therefore includes all ability to

operate foot controls below 1/3 of the time but greater than

never.   (R. 465)(emphasis added).     This is even more evident as

the word “frequently” encompasses 1/3 to 2/3 of the time.

Plaintiff’s reading of the selections would render the

“occasionally” selection meaningless.      The Court therefore

rejects plaintiff’s assertion.

    Also contrary to Dr. Waitze’s opinion, state agency

physicians, Doctors Fong-Brenton and Rittner, opined that

plaintiff could occasionally lift or carry twenty pounds;

frequently lift or carry ten pounds; sit, stand, or walk for a

total of six hours in an eight hour work day; had unlimited


                                  23
ability to push or pull by operation of her hands or feet; could

occasionally climb ramps or stairs, stoop, kneel, crouch, and

crawl; and could never climb ladders, ropes, or scaffolds.     (R.

91–92, 104–05.)

    Plaintiff has not shown that the relevant evidence

precludes a reasonable mind from finding that Dr. Waitze’s

opinion is inconsistent with the record and overly restrictive.

Plaintiff has thus failed to demonstrate that the ALJ’s

determination is unsupported by substantial evidence.      Williams

on Behalf of Williams v. Bowen, 859 F.2d 255, 258 (2d Cir.

1988).   The ALJ’s determination that Dr. Waitze’s opinion is not

supported by substantial evidence is therefore supported by

substantial evidence.    The ALJ therefore did not violate the

treating physician rule by affording Dr. Waitze’s opinion less

than controlling weight.    Mariani, 567 F. App’x at 10.

  IV.    The ALJ Did Not Fail to Develop the Record

    Plaintiff asserts that the ALJ failed to develop the record

by not requesting medical source statements from Doctors Quinn

and Darling.    (Pl. Br. 19.)   The Court disagrees.

    An ALJ has the affirmative duty to develop the record “in

light of ‘the essentially non-adversarial nature of a benefits

proceeding.’”   Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996)

(quoting Echevarria v. Secretary of HHS, 685 F.2d 751, 755 (2d

Cir. 1982)); see also Swiantek v. Commissioner, 588 F. App’x 82,


                                  24
83-84 (2d Cir. 2015).   “When an unsuccessful claimant files a

civil action on the ground of inadequate development of the

record, the issue is whether the missing evidence is

significant.”   Santiago v. Astrue, No. 3:10-cv-937(CFD), 2011 WL

4460206, at *2 (D. Conn. Sept. 27, 2011) (citing Pratts v.

Chater, 94 F.3d 34, 37–38 (2d Cir. 1996)).

    The regulations make clear that while the ALJ “will

ordinarily request a medical opinion as part of the consultative

examination process, the absence of a medical opinion in a

consultative examination report will not make the report

incomplete.”    20 C.F.R. § 404.1519n.   A court must remand,

however, “where ‘the medical records obtained by the ALJ do not

shed any light on the [claimant's RFC], and [where] the

consulting doctors did not personally evaluate’ the claimant.”

Martinez v. Berryhill, No. 3:17-cv-843 (SRU), 2019 WL 1199393,

at *11 (D. Conn. Mar. 14, 2019) (quoting Guillen v. Berryhill,

697 F. App'x 107, 108-09 (2d Cir. 2017) (summary order)).

    “The record is insufficient when ‘[t]he medical records

discuss [the claimant’s] illnesses and suggest treatment for

them, but offer no insight into how [the] impairments affect or

do not affect [the claimant’s] ability to work, or [his] ability

to undertake the activities of daily life.’”    Martinez, 2019 WL

1199393, at *11 (alterations in original) (quoting Guillen, 697

F. App'x at 109).


                                 25
       Plaintiff asserts that an obvious gap in the record was

created by the absence of opinions from Doctors Quinn and

Darling.    (Pl. Br. 19.)   Plaintiff further asserts that the

longevity of her treating relationships with Doctors Quinn and

Darling should have indicated to the ALJ that there was an

obvious gap in the record without opinions from them.      (Pl. Br.

19.)    Plaintiff is incorrect.

       An obvious gap in the record is created when the medical

records fail to offer insight into how plaintiff’s impairments

affect her ability to work and her daily activities.      Martinez,

2019 WL 1199393, at *11.     The record is not deficient when “the

record contains sufficient evidence from which an ALJ can assess

the [plaintiff’s] residual functional capacity.”      Tankisi v.

Comm'r of Soc. Sec., 521 Fed. Appx. 29, 34, (2d Cir. 2013).          In

this instance, the record was not deficient because it contained

sufficient evidence to assess plaintiff’s RFC.

       First, absent any evidence or assertion by plaintiff to the

contrary, the record contains all of plaintiff’s medical records

during the relevant period from all of her treating physicians.

Second, plaintiff’s treating physician Dr. Waitze provided a

medical opinion assessing plaintiff’s limitations.      Dr. Waitze

based his opinion on his personal medical notes and those of Dr.

Quinn and Dr. Darling.      See (R. 36.)   Finally, state agency

physicians, Doctors Fong-Brenton and Rittner, offered opinions


                                   26
as to plaintiff’s limitations based on their review of

plaintiff’s medical records.

    Therefore, the record did more than discuss plaintiff’s

illnesses and suggest treatment for them.     Rather, the record

provided insight into how plaintiff’s impairments affected or

did not affect her ability to work and ability to undertake the

activities of daily life.    The ALJ thus had sufficient evidence

to assess plaintiff’s RFC.     Therefore, there was not an obvious

gap in the record and the ALJ did not fail to develop the record

by not obtaining opinion evidence form Doctors Quinn and

Darling.   See Tankisi, 521 Fed. Appx. at 34.


                             CONCLUSION

    Based on the foregoing reasons, plaintiff’s motion for an

order to remand the Commissioner’s decision (Dkt. #10-2) is

DENIED and the Commissioner’s motion to affirm that decision

(Dkt. #11-1) is GRANTED.

    This is not a recommended ruling.     The consent of the

parties allows this magistrate judge to direct the entry of a

judgment of the district court in accordance with the Federal

Rules of Civil Procedure.    Appeals can be made directly to the

appropriate United States Court of Appeals from this judgment.

See 28 U.S.C. § 636(c)(3).




                                  27
    SO ORDERED this 5th day of February, 2020, at Hartford,

Connecticut.

                             __        /s/   __ ___ ____
                             Robert A. Richardson
                             United States Magistrate Judge




                              28
